DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17, 7-10, 22, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockery (US 2013/0118411 A1), in view of Kuznetsov et al. (Electrophysiology of the rhythmic defecation program in nematode Heterorhabditis megidis).
Regarding claim 15, Lockery discloses a method of performing a nematode defecation motor assay using a microfluidic device measuring an electrical event of an electrical muscle discharge, comprising:
a. introducing the nematode into a microfluidic device configured to hold the nematode in a microfluidic channel, wherein the microfluidic device comprises two or more electrodes directly connected to the microfluidic channel (Fig. 2A-2B, see: worm 220 disposed within one channel device for applications in which pharyngeal activity is recorded electrically in conjunction with bodily movements; [0011], see: cylindrical metal electrodes are inserted into the worm inlet 202 and the electrode port 212);
b. measuring the electrical event of the nematode ([0075]-[0079], see: EPG Recordings); and
c. recording the electrical event as an electrical muscle discharge (Fig. 8A-8B, see: EPG recordings which show four successive pharyngeal pumping events).
Lockery does not explicitly disclose the electrical event of the nematode being from defecation motor program muscle contraction (which the Applicants define and differentiate from EPG with respect to  the particular waveform characteristics, see: Specification-para, [0024]; Fig. 2A-2B, therefore the claims have been examined with the limited scope defined by the Applicants).
Kuznetsov teaches an analogous method of monitoring the rhythmic defecation program in nematodes through electrophysiological techniques comprising the insertion of a plurality of intracellular microelectrodes into a nematode gut and measuring the electrical current cycling produced from the membrane potential during defecation motor program cycling (Figure 1, Figure 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the prior art device disclosed by Lockery to monitor defecation motor program muscle contractions in nematodes taught by Kuznetsov, in additional to the monitoring of pharyngeal pumping events taught by Lockery, since such a modification would have amounted to the application of a known technique to a known method ready for improvement to yield predictable results (see: MPEP 2143) as the incorporation of a method of monitoring defecation motor program cycling would have provided for a more complete dataset for the digestive process of nematodes, than one only comprising pharyngeal pumping.  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification by the disclosure of the defecation rhythm being independent of the nervous system, which would require the different electrophysiological approach, such as the one taught by Kuznetsov (Kuznetsov: ABSTRACT).
Regarding claim 16, Lockery further discloses the nematode is present in an aqueous buffer solution comprising food ([0112]-[0113], see: M9-5HT buffer; [0086], see: bacterial food).
Regarding claim 17, Lockery further discloses the nematode ingested food prior to introduction into the microfluidic device ([0086], see: nematodes are contacted with bacterial food prior to the test compound to stimulate pharyngeal pumping).
Regarding claim 7, Lockery further discloses the microfluidic device comprises one or more channels, each channel configured to hold one nematode in fluid (Fig. 1A, see: eight recording modules 106 which are each configured to receive a worm).
Regarding claim 8, Lockery further discloses the microfluidic device comprises a silicone polymer, a thermoplastic polymer, an acrylic polymer, or a polycarbonate polymer ([0061], see: PDMS, poly(methyl methacrylate), polycarbonates, polystyrene, polyolefins).
Regarding claim 9, Lockery further discloses the thermoplastic polymer comprises poly(methyl methacrylate) (PMMA), polycarbonate (PC), polystyrene (PS), polyvinyl chloride (PVC), polyimide (PI), olefin polymers, cyclic olefin copolymer (COC), cyclic olefin polymer (COP), or cyclic block copolymer (CBC) ([0061], see: poly(methyl methacrylate), polycarbonates, polystyrene, polyolefins).
Regarding claim 10, Lockery further discloses the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer ([0061], see: PDMS).
Regarding claim 22, modified Lockery discloses a method for performing functional analysis of a genetic variant ([0105]-[0124], see: Example 1), comprising:
providing a transgenic nematode comprising a heterologous gene, wherein exon coding sequences of the heterologous gene comprises one or more mutations resulting in an amino acid change as compared to a wildtype reference sequence ([0106]-0107], Bristol N2 Wild-type worms, DA1316 avr-14(ad 1302); avr-15(ad 1051); glc-1(pk54) Ivermectin resistant mutants);
introducing the transgenic nematode into a microfluidic device configured to hold the nematode in a microfluidic channel ([0112]-[0113], see: loading worms into the device);
performing a nematode defecation motor assay according to claim 15 using a microfluidic device (see: rejection of claim 15 above);
comparing results of the defecation motor assay to a result from a defecation motor assay of a control nematode to identify a change between results, whereby functional analysis of a genetic variant is performed (Fig. 4; [0122]-[0124]).
Regarding claim 30, modified Lockery further discloses the microfluidic device comprises two or more electrodes directly connected to the microfluidic channel ([0011], see: cylindrical metal electrodes are inserted into the worm inlet 202 and the electrode port 212), and the defection motor assay is performed by measuring the electrical event of the nematode and recording the electrical event as an electrical muscle discharge ([0116]-0118], see: electrophysiological recordings).
Regarding claim 31, modified Lockery further discloses introducing a therapeutic agent into the microfluidic device with the transgenic nematode ([0123]-[0124], see: Ivermectin, Levamisole).
Regarding claim 32, modified Lockery further discloses identifying therapeutic agents that alter the defecation motor phenotype of the transgenic nematode ([0133]-[0136], see: methods of identifying anthelmintic compounds and HERG channel blockers).
Regarding claim 33, modified Lockery further discloses analyzing directionality of the change in results to determine mode of action of the genetic variant  ([0133]-[0136], see: methods of identifying anthelmintic compounds and HERG channel blockers from decrease in size or frequency of the EPG).



Response to Arguments
Regarding the Applicant’s request for the rejoinder and examination of claims 22 and 30-33 in page 5 of the Applicant’s response filed 10/28/2022, for the purposes of compact prosecution, claims 22 and 30-33 have been considered and examined herein.

Regarding the Applicant’s response to the rejections under 35 U.S.C. 112 in page 5-6 of the Applicant’s response filed 10/28/2022, the amendments to claim 15 have resolved the indefiniteness issues, and therefore the previously presented grounds of rejection under 35 U.S.C. 112 have been withdrawn.

Applicant's arguments directed towards the rejections under 35 U.S.C. 103, filed 10/28/2022, have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the prior art device disclosed by Lockery to monitor defecation motor program muscle contractions in nematodes taught by Kuznetsov, in additional to the monitoring of pharyngeal pumping events taught by Lockery, since such a modification would have amounted to the application of a known technique to a known method ready for improvement to yield predictable results (see: MPEP 2148) as the incorporation of a method of monitoring defecation motor program cycling would have provided for a more complete dataset for the digestive process of nematodes, than one only comprising pharyngeal pumping. One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification by the disclosure of the defecation rhythm being independent of the nervous system, which would require the different electrophysiological approach, such as the one taught by Kuznetsov (Kuznetsov: ABSTRACT).
In response to applicant’s argument that the resulting method from the combination of Lockery and Kuznetsov would have lacked a microfluidic device comprising "two or more electrodes directly connected to the microfluidic channel", it is noted that the features upon which applicant relies (i.e., extracellular recording electrodes) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797